DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/15/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  KR 101599449 B1 was listed but only the English translation was provided so the examiner provided it in the PTO-892.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings cross-sections are not hatched properly and the device can barely be ascertained from the drawings.  Fig. 8 cannot be made out whatsoever. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the entire outer surface of the plurality of lugs is not shown as covered by the first insulating layer nor is the entire outer surface of the valve body in claim 11 (in Fig. 1, it appears that only part of the plurality of lugs is covered and also the front and back of the lugs in the axial direction are not covered) and this is also an issue with claim 11 (in Fig. 9b, the plurality of flanges is not covered on the axial side that 194 is pointing to) and claims 18-25 are not shown in the drawings as they do not show a flange member of the pipe and fasteners must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the opening of the abstract “The present disclosure relates to” is implied.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: See drawing objections above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claims 11-26, see drawing objections above and it is unclear what the metes and bounds of the claims are as there is no valve in the body of the claims after the preamble thus is unclear and also only a valve body is positively claimed yet the applicant has claims to a fastener member (in claim 11 there is no specificity to where the fasteners go and in claim 18 the holes are only deemed for accommodating thus neither is seen as positively claimed and “for fastening the valve body with a flange member of a fluid pipe” in claims 11 and 18 are also deemed as not positively claimed).  Claims 12-17 are dependent upon canceled claim 1 (it appears that they should be dependent upon claim 11 so the examiner has examined as such).  Regarding claims 16 and 23, “wherein a combined thickness of the first insulating layer and the second insulating layer is such that a surface temperature of an outer surface of the second insulating layer is above a dew point to prevent condensation” does not make any sense as what does this have to do with a surface temperature which is not defined and what dew point is the applicant even referring to?  These claims are unexaminable and arbitrary.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-17 are dependent upon canceled claim 1 (it appears that they should be dependent upon claim 11 so the examiner has examined as such).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, 15-20, 22-24, and 26, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Petronko US 4,925,605.
Regarding claim 11, Petronko discloses a pre-insulated valve for a fluid system comprising: a valve body (at 18 or 18 and 25) having a plurality of lugs on an outer surface of the valve body (flanges that connect to pipes 10 are lugs), each lug of the plurality of lugs being adapted to accommodate a fastener member (Fig. 4, bolts fastening the lugs to the pipes) for fastening the valve body with a flange member (flanges on pipes 10) of a fluid pipe 10 (the examiner would like to note that a fastener member and flange member of a fluid pipe are not positively recited in the claim and seen as intended use as not part of the pre-insulated valve as they are separate from the valve), a first insulating layer 24 made of a low density polymer (made of polyurethane which is a low density foam at about 4 lbs/cubic foot, which is about 65 kg/cubic meter and low density is seen as arbitrary as there is no comparison), the first insulating layer comprising an inner surface being adapted to cover an entire outer surface of the plurality of lugs of the valve body and an entire outer surface of the valve body such that the first insulating layer is in close physical contact with the outer surface of the valve body including the outer surface of the plurality of lugs (Fig. 4), and a second insulating layer made of a high density polymer (made of silicone impregnated fiberglass material which is a polymer and is a high density as this is seen as arbitrary as there is no comparison), the second insulating layer comprising an inner surface being adapted to be in close physical contact with an entire outer surface of the first insulating layer (Fig 4).
Regarding claim 18, Petronko discloses a pre-insulated valve for a fluid system comprising: a valve body (at 18 or 18 and 25) having a pair of flange members (flanges that connect to pipes 10), each flange member being provided with a plurality of threaded blind holes (nuts connecting bolts are threaded and seen as part of the flange members) for accommodating a fastener member (bolts) for fastening the valve body with a flange member of a fluid pipe (Fig. 4) (the examiner would like to note that a fastener member and flange member of a fluid pipe are not positively recited in the claim and seen as intended use as not part of the pre-insulated valve as they are separate from the valve), a first insulating layer 24 made of a low density polymer (made of polyurethane which is a low density foam at about 4 lbs/cubic foot, which is about 65 kg/cubic meter and low density is seen as arbitrary as there is no comparison), the first insulating layer comprising an inner surface being adapted to cover an entire outer surface of the plurality of lugs of the valve body and an entire outer surface of the valve body such that the first insulating layer is in close physical contact with the outer surface of the valve body including the outer surface of the plurality of lugs (Fig. 4), and a second insulating layer made of a high density polymer (made of silicone impregnated fiberglass material which is a polymer and is a high density as this is seen as arbitrary as there is no comparison), the second insulating layer comprising an inner surface being adapted to be in close physical contact with an entire outer surface of the first insulating layer (Fig 4).
Regarding claims 12 and 19, wherein the first insulating layer is made of poly-urethane foam material (col. 4, lines 1-14).
Regarding claims 13 and 20, wherein the first insulating layer comprises a density ranging from about 65 to 75 kg/m3 (col. 4, lines 1-14).
Regarding claims 15 and 22, wherein the first insulating layer has relatively larger thickness when compared with a thickness of the second insulating layer (Fig. 4).
Regarding claims 16 and 23, wherein a combined thickness of the first insulating layer and the second insulating layer is such that a surface temperature of an outer surface of the second insulating layer is above a dew point to prevent condensation (this does not make sense, see 112 rejection above, and appears to be arbitrary so is seen to meet this claim).
Regarding claims 17 and 26, further comprising a further layer of insulation on an external surface of the pre-insulated valve (straps 22a and 22b are a further layer of insulation).
Regarding claim 24, wherein the flange member of the pipe includes a plurality of through holes axially aligned with the plurality of threaded blind holes of the flange members of the valve body (2 on each side are shown).
Claim(s) 11-12, and 15-17, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Schneider US 3,556,158.
Regarding claim 11, Schneider discloses a pre-insulated valve for a fluid system comprising: a valve body (14 or 15) having a plurality of lugs on an outer surface of the valve body (flanges that connect to pipes are lugs), each lug of the plurality of lugs being adapted to accommodate a fastener member (lugs are adapted to accommodate a fastener member) for fastening the valve body with a flange member of a fluid pipe (the examiner would like to note that a fastener member and flange member of a fluid pipe are not positively recited in the claim and seen as intended use as not part of the pre-insulated valve as they are separate from the valve), a first insulating layer 26 made of a low density polymer (made of polyurethane which is a low density foam and low density is seen as arbitrary as there is no comparison), the first insulating layer comprising an inner surface being adapted to cover an entire outer surface of the plurality of lugs of the valve body and an entire outer surface of the valve body such that the first insulating layer is in close physical contact with the outer surface of the valve body including the outer surface of the plurality of lugs (Figs. 1-2, touches the entire surrounded body), and a second insulating layer made of a high density polymer (made of rigid polyvinyl chloride or rigid polystyrene, polypropylene which are polymers and is high density as this is seen as arbitrary as there is no comparison), the second insulating layer comprising an inner surface being adapted to be in close physical contact with an entire outer surface of the first insulating layer (touches).
Regarding claim 12, wherein the first insulating layer is made of poly-urethane foam material (specification).
Regarding claim 15, wherein the first insulating layer has relatively larger thickness when compared with a thickness of the second insulating layer (Figs. 1-2).
Regarding claim 16, wherein a combined thickness of the first insulating layer and the second insulating layer is such that a surface temperature of an outer surface of the second insulating layer is above a dew point to prevent condensation (the shell acts as a vapor barrier, and this claim does not make sense, see 112 rejection above, and appears to be arbitrary so is seen to meet this claim).
Regarding claim 17, further comprising a further layer of insulation on an external surface of the pre-insulated valve (straps 45 are a further layer of insulation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20 and 22-26, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Petronko US 4,925,605 in view of Garrigues et al. US 4,653,724.
Regarding claim 25, and 18-20 and 22-26, Petronko lacks a threaded portion of the plurality of fasteners is enclosed wholly inside the plurality of threaded blind holes of the flange member of the valve body and the plurality of through holes of the flange member of the pipe.  Garrigues discloses a threaded portion of the plurality of fasteners is enclosed wholly inside the plurality of threaded blind holes of the flange member of the valve body and the plurality of through holes of the flange member of the pipe (Fig. 9, 77 and 78 are tapped holes as are the holes in the flanges 82 of the pipes in Fig. 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Petronko’s fastening mechanism to have a threaded portion of the plurality of fasteners is enclosed wholly inside the plurality of threaded blind holes of the flange member of the valve body and the plurality of through holes of the flange member of the pipe as disclosed by Garrigues as a matter of simple substitution of fastening mechanisms and/or to provide connection to different types of valves and pipes.
Claims 14 and 21, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Petronko US 4,925,605 in view of Keyes US 6,547,908.
Regarding claims 14 and 21, Petronko lacks the second insulating layer is made of high density polyethylene material.  Keyes discloses the second insulating layer is made of high density polyethylene material (HDPE).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second insulating layer of Petronko out of HDPE as disclosed by Keyes as a matter of simple substitution of materials and/or to provide a better outer insulating layer to cover the polyurethane inside.
Claim 21, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Petronko US 4,925,605 in view of Garrigues et al. US 4,653,724 in view of Keyes US 6,547,908.
Regarding claim 21, Petronko lacks the second insulating layer is made of high density polyethylene material.  Keyes discloses the second insulating layer is made of high density polyethylene material (HDPE).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second insulating layer of Petronko out of HDPE as disclosed by Keyes as a matter of simple substitution of materials and/or to provide a better outer insulating layer to cover the polyurethane inside.
Claim(s) 11-13, and 15-17, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US 3,556,158 in view of Petronko US 4,925,605.
Regarding claim 11, Schneider does not specifically disclose lugs accommodating fastener members.  Petronko discloses a valve body (at 18 or 18 and 25) having a pair of flange members (flanges that connect to pipes 10), each flange member being provided with a plurality of threaded blind holes (nuts connecting bolts are threaded and seen as part of the flange members) for accommodating a fastener member (bolts) for fastening the valve body with a flange member of a fluid pipe (Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the flanged pipe connection of Schneider have lugs on valve body attach to a pipe with a flange with fasteners as disclosed by Petronko as a matter of simple substitution of connecting valve bodies to pipes and/or to provide an easily connectable and disconnectable connection.
Regarding claim 12, Schneider discloses the first insulating layer is made of poly-urethane foam material (col. 4, lines 1-14).
Regarding claim 13, Schneider lacks the first insulating layer comprises a density ranging from about 65 to 75 kg/m3.  Petronko discloses the first insulating layer comprises a density ranging from about 65 to 75 kg/m3 (col. 4, lines 1-14, about 4 lb/cubic foot equates to about 65 kg/m3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first insulating layer of Schneider be a density ranging from about 65 to 75 kg/m3 as disclosed by Petronko as a matter of simple substitution of density of the same material and/or to provide proper insulation of Schneider as Petronko teaches that this is the proper density of polyurethane to be used.
Regarding claim 15, Schneider discloses the first insulating layer has relatively larger thickness when compared with a thickness of the second insulating layer (Fig. 4).
Regarding claim 16, Schneider discloses a combined thickness of the first insulating layer and the second insulating layer is such that a surface temperature of an outer surface of the second insulating layer is above a dew point to prevent condensation (the shell acts as a vapor barrier, and this claim does not make sense, see 112 rejection above, and appears to be arbitrary so is seen to meet this claim).
Regarding claim 17, Schneider discloses a further layer of insulation on an external surface of the pre-insulated valve (straps 45 are a further layer of insulation).
Claim(s) 13, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US 3,556,158 in view of Petronko US 4,925,605 in view of Gronquist US 7,472,476.
Regarding claim 13, Schneider lacks the first insulating layer comprises a density ranging from about 65 to 75 kg/m3.  Gronquist discloses the first insulating layer comprises a density ranging from about 2-80 lbs per cubic feet which converts to 32-1280 kg/cubic meter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first insulating layer of Schneider be a density ranging from about 65 to 75 kg/m3 as disclosed by Gronquist as a matter of simple substitution of density of the same material and/or to provide proper insulation of Schneider as Gronquist teaches this range of density of polyurethane to be used.
Claim(s) 14, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schneider US 3,556,158 in view of Keyes US 6,547,908.  
Regarding claim 14, Schneider lacks the second insulating layer is made of high density polyethylene material.  Keyes discloses the second insulating layer is made of high density polyethylene material (HDPE).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second insulating layer of Schneider out of HDPE as disclosed by Keyes as a matter of simple substitution of materials and/or to provide a better outer insulating layer to cover the polyurethane inside.
Claim(s) 14, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schneider US 3,556,158 in view of Petronko US 4,925,605 in view of Keyes US 6,547,908.  
Regarding claim 14, Schneider lacks the second insulating layer is made of high density polyethylene material.  Keyes discloses the second insulating layer is made of high density polyethylene material (HDPE).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second insulating layer of Schneider out of HDPE as disclosed by Keyes as a matter of simple substitution of materials and/or to provide a better outer insulating layer to cover the polyurethane inside.
Claims 18-19, and 22-26, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US 3,556,158 in view of Garrigues et al. US 4,653,724.
Regarding claim 18, Schneider discloses a pre-insulated valve for a fluid system comprising: a valve body (14 or 15) having a pair of flange members (Fig. 1, on either side of valve body 14 and 15),  a first insulating layer 26 made of a low density polymer (made of polyurethane which is a low density foam and low density is seen as arbitrary as there is no comparison), the first insulating layer comprising an inner surface being adapted to cover an entire outer surface of the plurality of lugs of the valve body and an entire outer surface of the valve body such that the first insulating layer is in close physical contact with the outer surface of the valve body including the outer surface of the plurality of lugs (Figs. 1-2, touches the entire surrounded body), and a second insulating layer made of a high density polymer (made of rigid polyvinyl chloride or rigid polystyrene, polypropylene which are polymers and is high density as this is seen as arbitrary as there is no comparison), the second insulating layer comprising an inner surface being adapted to be in close physical contact with an entire outer surface of the first insulating layer (touches).  Schneider lacks a threaded portion of the plurality of fasteners is enclosed wholly inside the plurality of threaded blind holes of the flange member of the valve body and the plurality of through holes of the flange member of the pipe.  Garrigues discloses a threaded portion of the plurality of fasteners is enclosed wholly inside the plurality of threaded blind holes of the flange member of the valve body and the plurality of through holes of the flange member of the pipe (Fig. 9, 77 and 78 are tapped holes as are the holes in the flanges 82 of the pipes in Fig. 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schneider’s fastening mechanism to have a threaded portion of the plurality of fasteners is enclosed wholly inside the plurality of threaded blind holes of the flange member of the valve body and the plurality of through holes of the flange member of the pipe as disclosed by Garrigues as a matter of simple substitution of fastening mechanisms and/or to provide connection to different types of valves and pipes.
Regarding claim 19, Schneider discloses the first insulating layer is made of poly-urethane foam material (specification).
Regarding claim 22, Schneider discloses the first insulating layer has relatively larger thickness when compared with a thickness of the second insulating layer (Figs. 1-2).
Regarding claim 23, Schneider discloses a combined thickness of the first insulating layer and the second insulating layer is such that a surface temperature of an outer surface of the second insulating layer is above a dew point to prevent condensation (the shell acts as a vapor barrier, and this claim does not make sense, see 112 rejection above, and appears to be arbitrary so is seen to meet this claim).
Regarding claim 24, Schneider in view of Garrigues discloses the flange member of the pipe includes a plurality of through holes axially aligned with the plurality of threaded blind holes of the flange members of the valve body (Garrigues, 2 on each side are shown).
Regarding claim 25, Schneider lacks a threaded portion of the plurality of fasteners is enclosed wholly inside the plurality of threaded blind holes of the flange member of the valve body and the plurality of through holes of the flange member of the pipe.  Garrigues discloses a threaded portion of the plurality of fasteners is enclosed wholly inside the plurality of threaded blind holes of the flange member of the valve body and the plurality of through holes of the flange member of the pipe (Fig. 9, 77 and 78 are tapped holes as are the holes in the flanges 82 of the pipes in Fig. 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schneider’s fastening mechanism to have a threaded portion of the plurality of fasteners is enclosed wholly inside the plurality of threaded blind holes of the flange member of the valve body and the plurality of through holes of the flange member of the pipe as disclosed by Garrigues as a matter of simple substitution of fastening mechanisms and/or to provide connection to different types of valves and pipes.
Regarding claim 26, Schneider discloses a further layer of insulation on an external surface of the pre-insulated valve (straps 45 are a further layer of insulation).
Claim 20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US 3,556,158 in view of Garrigues et al. US 4,653,724 in view of Petronko US 4,925,605.
Regarding claim 20, Schneider lacks the first insulating layer comprises a density ranging from about 65 to 75 kg/m3.  Petronko discloses the first insulating layer comprises a density ranging from about 65 to 75 kg/m3 (col. 4, lines 1-14, about 4 lb/cubic foot equates to about 65 kg/m3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first insulating layer of Schneider be a density ranging from about 65 to 75 kg/m3 as disclosed by Petronko as a matter of simple substitution of density of the same material and/or to provide proper insulation of Schneider as Petronko teaches that this is the proper density of polyurethane to be used.
Claim 20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US 3,556,158 in view of Garrigues et al. US 4,653,724 in view of Gronquist US 7,472,476.
Regarding claim 20, Schneider lacks the first insulating layer comprises a density ranging from about 65 to 75 kg/m3.  Gronquist discloses the first insulating layer comprises a density ranging from about 2-80 lbs per cubic feet which converts to 32-1280 kg/cubic meter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first insulating layer of Schneider be a density ranging from about 65 to 75 kg/m3 as disclosed by Gronquist as a matter of simple substitution of density of the same material and/or to provide proper insulation of Schneider as Gronquist teaches this range of density of polyurethane to be used.

Claim 21, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US 4,925,605 in view of Garrigues et al. US 4,653,724 in view of Keyes US 6,547,908.
Regarding claim 21, Schneider lacks the second insulating layer is made of high density polyethylene material.  Keyes discloses the second insulating layer is made of high density polyethylene material (HDPE).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second insulating layer of Schneider out of HDPE as disclosed by Keyes as a matter of simple substitution of materials and/or to provide a better outer insulating layer to cover the polyurethane inside.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses similar insulated valves.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921